Citation Nr: 1219778	
Decision Date: 06/06/12    Archive Date: 06/20/12

DOCKET NO.  09-07 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for asbestosis.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Associate Counsel


INTRODUCTION

The Veteran had Naval Reserve service from 1955 to 1961 and served on active military duty from July 1961 to July 1963.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 RO rating action of the Department of Veterans Affairs Regional Office (RO) in Houston, Texas.  In that decision, the RO denied service connection for asbestosis.  In March 2012, the Veteran testified before the undersigned at a Board hearing.  A copy of the transcript has been reviewed and is associated with the file.  

A February 2012 statement by the Veteran could be construed as a request to reopen a claim of service connection for Raynaud's syndrome.  This matter has not been adjudicated by the Agency of Original Jurisdiction (AOJ), and is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.  


REMAND

The Veteran's military occupational specialty was "boiler room helper" and exposure to asbestos in service is conceded.  The Veteran has also stated that after service he worked in construction-like occupations for 31 years (see September 2007 statement and September 2002 occupational lung disease evaluation).  

A new VA examination and opinion is needed to clarify whether the Veteran has a diagnosis of asbestosis or not.  Service treatment records are negative for symptoms, complaints or diagnoses of a lung disability.  

An October 1999 X-ray report reflects parenchymal abnormalities consistent with pneumoconiosis, but no pleural abnormalities consistent with pneumoconiosis.  In a December 1999 report, Dr. F. (a Board certified pulmonologist) interpreted the October 1999 x-ray report as showing bilateral interstitial fibrotic changes consistent with asbestosis.  The September 2002 occupational evaluation by Dr. S. showed that opacities, pleural plaques, and pleural thickening were noted.  Pulmonary Function Tests (PFTs) were within normal limits although lung volumes were the lower end of the normal range.  The diagnosis was pulmonary asbestosis based on the pleural and parenchymal X-ray changes and the environmental exposure history.  Several medical treatises were cited in conjunction with the diagnosis.  

Additionally, when the Veteran was being treated for blood clots in his lungs in January 2012, an X-ray report reflected mild generalized obstructive lung disease with minimal fibrosis suspected in the left lung.  The conclusion was no definite acute cardiopulmonary disease.  He was diagnosed with hypoxia secondary to a pulmonary embolism.  

The September 2002 opinion and January 2012 records were not in the file at the time of the October 2008 VA examination.  The 2008 examiner noted that VA records reflect no history of pulmonary problems and no history of any diagnosed pulmonary conditions.  Physical examination was totally normal.  The chest X-ray impression was that there were no obvious pleural plaques seen and no acute disease.  Asbestosis was not diagnosed.  The opinion was it was less likely that the Veteran had asbestosis because he admitted to not having pulmonary symptoms and X-rays were normal and ruled out pleural plaques.  The October 2008 PFT consultation did show abnormalities for which clinical correlation was required.  

On remand, a Board certified pulmonologist should examine the Veteran, determine whether the Veteran has asbestosis, and discuss the relevant evidence in the file in coming to a conclusion.  If asbestosis is diagnosed, the examiner should opine whether there is a 50 percent probability or greater that it is related to the Veteran's active duty service.  

Additionally, the Veteran filled out an authorization and consent form for VA to obtain Dr. F.'s records in December 2007.  It seems as if the Veteran was stating on his form that he only went to Dr. F. once to get the 1999 radiographic opinion (See also Board transcript, pp 11-12) for an asbestos work-related lawsuit.  On remand, clarify if there are any other records from Dr. F. and, with any necessary assistance from the Veteran, obtain these records.  The Veteran also testified that he had filed a law suit regarding his asbestosis and any records regarding that matter should be associated with the record.  Any negative reply should be documented in the file.  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran to determine whether further records from Dr. F. need to be obtained and request the contact information regarding his asbestosis related law suit.  With any necessary assistance from the Veteran, obtain outstanding records and associate them with the claims file.  Any negative reply should be documented in the file.  

2. Schedule the Veteran for a pertinent VA examination with a Board certified pulmonologist to determine the nature, extent, and etiology of any asbestosis that is found to be present.  The claims folder must be made available to the examiner.  All indicated testing should be conducted.  If asbestosis is diagnosed, the examiner should indicate whether there is a 50 percent probability or greater that it is related to the Veteran's active duty, including his likely exposure to asbestos while working as a boiler room helper in service and in light of the fact that he worked in construction-like trades for over 30 years after service.  The examiner should reference the above cited records in order to come to a conclusion.  The rationale for all opinions must be provided in a legible report.  

3. Re-adjudicate the issue of entitlement to service connection for asbestosis.  If the decision remains in any way adverse to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include the applicable law and regulations considered pertinent to the issue remaining on appeal as well as a summary of the evidence of record.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

